DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 144, 146, 150-153 and 157 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 144, 150-153 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "low" in claim 146 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

the amplifying the target nucleic acid sequence”.

Claim 151 recites the limitation "amplifying the target nucleic acid sequence" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim, as it is not clear whether this refers to the “amplifying” of claim 134 step (a), or some other amplification that one might perform. For examination purposes, the limitation will be interpreted as “the amplifying the target nucleic acid sequence”.

	Claim 157 recites the limitation “detecting the nucleic acid amplification product” in line 1-2. There is insufficient antecedent basis for this limitation in the claim, as it is not clear whether this refers to the “detecting” of claim 134, step (b), or some other detection that one might perform. For examination purposes, the limitation will be interpreted as “the detecting the nucleic acid amplification product”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 134-143, 146-160 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication No. US 2005/0059000 A1 to Sagawa et al. (hereinafter “Sagawa”; as cited by Applicant), as evidenced by US Patent No. US 5,693,517 to Gelfand, in view of US Pre-Grant Publication No. US 2009/0017453 A1 to Maples et al. (hereinafter “Maples”; as cited by Applicant).
Regarding claim 134, Sagawa teaches a method for detecting a target nucleic acid sequence in a sample (Abstract “A method of stabilizing a reaction reagent for highly sensitively and specifically amplifying a target nucleic acid in a sample with the use of a chimeric oligonucleotide primer and a method of storing the same over a long time; and a method of highly sensitively detecting a pathogenic microorganism and a virus.”), the method comprising: 
(a) amplifying a target nucleic acid sequence comprising a first strand and a second strand complementary to each other in an isothermal amplification condition (para [0099] “A reaction reagent for a method in which a double-stranded DNA as a template and two chimeric oligonucleotide primers are used exemplifies another aspect”; para [0105] “One feature of the method for amplifying a nucleic acid of the present invention is that the method does not require adjusting the temperature up and down during the nucleic acid synthesis. Thus, the present invention provides a method for isothermally synthesizing a nucleic acid.”), wherein the amplifying comprises contacting a non-denatured nucleic acid comprising the target nucleic acid sequence with (para [0094] “The double-stranded DNA can be preferably used after denaturing it into single-stranded DNAs or without such denaturation.”): 
i) a first primer and a second primer, wherein the first primer is capable of hybridizing to a sequence of the first strand of the target nucleic acid sequence, and the second primer is capable to hybridizing to a sequence of the second strand of the target nucleic acid sequence (para [0098] “The reaction reagent of the present invention can be used for a method for amplifying a target nucleic acid that can be carried out using two primers, i.e., a chimeric oligonucleotide primer that is complementary to a nucleic acid as a template and another chimeric oligonucleotide primer that is complementary to a displaced strand. One primer binds to a DNA strand as a template to cause a strand displacement reaction, whereas another primer binds to a displaced strand released as a result of the strand 
ii) an enzyme having a hyperthermophile polymerase activity, thereby generating a nucleic acid amplification product (para [0100]-[0101] “The reaction reagent of the present invention can be used for a method for amplifying a nucleic acid that comprises a step of using a DNA polymerase having a strand displacement activity to effect a template switching reaction…a template switching reaction refers to a reaction in which when complementary strands are synthesized by strand displacement reactions from the both sides of a double-stranded nucleic acid, a DNA polymerase switches the template and synthesizes a complementary strand thereafter using, as a template, the other complementary strand newly synthesized by another DNA polymerase”; para [0082] “DNA polymerases that are known to have an RNase H activity such as Tth DNA polymerase from Thermus thermophilus can be used in the present invention.”; note Thermus thermophilus is a hyperthermophile),
wherein the nucleic acid amplification product comprises: (1) the sequence of the first primer, and the reverse complement thereof, (2) the sequence of the second primer, and the reverse complement thereof (para [0099] “switching of templates may occur among the template-extended strand intermediates during the extension reactions from the primers to generate a double-stranded nucleic acid consisting of the synthesized primer-extended strands being annealed each other. The double-stranded nucleic acid has chimeric oligonucleotide primers at both ends.”), 

the amplifying does not comprise denaturing the non-denatured nucleic acid (para [0094] “ The double-stranded DNA can be preferably used after denaturing it into single-stranded DNAs or without such denaturation.”); and
(b) detecting the nucleic acid amplification product (para [0025]-[0028] “The third aspect of the present invention relates to a method for detecting a pathogenic microorganism and/or a virus in a sample, the method comprising:… (b) amplifying a target nucleic acid by incubating the reaction mixture for a sufficient time to generate a reaction product; and… (c) detecting the target nucleic acid amplified in step (b)”), the detecting is performed in 20 minutes or less from the time the non-denatured nucleic acid is contacted with (a)(i) the first and second primers and (a)(ii) the enzyme having a 
However, Sagawa fails to teach the nucleic acid amplification product comprises: (3) a spacer sequence flanked by (1) the sequence of the first primer and the reverse complement thereof and (2) the sequence of the second primer and the reverse complement thereof, wherein the spacer sequence is 1 to 10 bases long.
Maples teaches a method of for detecting a target nucleic acid sequence in a sample (Abstract “The invention is in general directed to the rapid exponential amplification of short DNA or RNA 

Regarding claim 135, Sagawa, in view of Maples, teaches the method of claim 134, and Sagawa teaches step (b) further comprises determining the amount of the non-denatured nucleic acid that comprises the target nucleic acid sequence in the sample (para [0116] “Known methods for detecting a nucleic acid can be used for detection of a target nucleic acid…A fluorescence polarization method, fluorescence resonance energy transfer (FRET) or the like can also be utilized for the detection. The target nucleic acid can be detected automatically or quantified by constructing a suitable detection system”; para [0204] “ (1) A method for detecting a target nucleic acid using an RNA probe was examined. Primers MTIS2F (SEQ ID NO:162) and MTIS2R (SEQ ID NO:163) as well as RNA probes for detection MTIS (SEQ ID NO:11) and MTIS-2 (SEQ ID NO:12) were synthesized using a DNA synthesizer. Each probe had fluorescence labels 6-FAM (Glen Research) and TAMRA (Glen Research) at the 5′ and 3′ ends, respectively. The reactions were carried out as described in Example 1 except that 4 U of BcaBEST DNA polymerase and 18.75 U of Pfu RNase HII were used…The results are shown in FIG. 2A. In FIGS. 2A, B and C, the longitudinal axes represent the fluorescence intensity and the horizontal axes represent the time. As shown in FIG. 2A, only the amplified fragments of interest could be monitored using 1 ng or 100 pg of the template DNA by analysis using Smart Cycler.”).

Regarding claim 136, Sagawa, in view of Maples, teaches the method of claim 134, and Sagawa teaches the non-denatured nucleic acid is a genomic nucleic acid, a plasmid nucleic acid, a mitochondrial nucleic acid, a cellular nucleic acid, or an extracellular nucleic acid (para [0203] “Example 1…The detection method of the present invention was examined using Mycobacterium tuberculosis as a subject…A Mycobacterium tuberculosis genomic DNA as a template was extracted from dried BCG vaccine (Nippon BCG Seizo) according to a conventional method.”).



Regarding claim 138, Sagawa, in view of Maples, teaches the method of claim 134, and Sagawa teaches the target nucleic acid sequence is a bacterial nucleic acid sequence or a viral nucleic acid sequence (para [0203]).

Regarding claim 139, Sagawa, in view of Maples, teaches the method of claim 134, and Sagawa teaches the non-denatured nucleic acid is a double-stranded DNA (para [0099] “A reaction reagent for a method in which a double-stranded DNA as a template and two chimeric oligonucleotide primers are used exemplifies another aspect”).

Regarding claim 140, Sagawa, in view of Maples, teaches the method of claim 134, and Sagawa, teaches the non-denatured nucleic acid is a product of reverse transcription reaction (para [0093] “When it is desired to amplify a nucleic acid having a sequence derived from an RNA, the method of the present invention may be conducted using, as a template, a cDNA synthesized using a reverse transcription reaction that uses the RNA as a template.”).

Regarding claim 141, Sagawa, in view of Maples, teaches the method of claim 140, and Sagawa teaches the non-denatured nucleic acid is a product of reverse transcription reaction generated from a cellular RNA, a mRNA, a microRNA, a bacterial RNA, or a viral RNA (para [0093] “When it is desired to amplify a nucleic acid having a sequence derived from an RNA, the method of the present invention may be conducted using, as a template, a cDNA synthesized using a reverse transcription reaction that uses the RNA as a template. Any RNA for which one can make a primer to be used in a reverse transcription 

Regarding claim 142, Sagawa, in view of Maples, teaches the method of claim 134, and Sagawa teaches the method further comprises generating the non-denatured nucleic acid by a reverse transcription reaction before step (a) (para [0093]).

Regarding claim 143, Sagawa, in view of Maples, teaches the method of claim 134, in the embodiment using Tth. Tth polymerase has a reverse transcriptase activity, as evidenced by Gelfand, col 17, line 49-52.

Regarding claim 146, Sagawa, in view of Maples, teaches the method of claim 134, in the embodiment using Tth. Tth polymerase lacks exonuclease activity, as evidenced by Gelfand, col 17, line 49-52. 

Regarding claim 147, Sagawa, in view of Maples, teaches the method of claim 134, and Sagawa teaches the sample comprises nucleic acids from prokaryotes or eukaryotes (para [0091] “The nucleic acid (DNA or RNA) used as a template according to the present invention may be prepared or isolated from any sample that may contain the nucleic acid…Examples of the samples that may contain the nucleic acid include, but are not limited to, samples from organisms such as a whole blood, a serum, a buffy coat, a urine, feces, a cerebrospinal fluid, a seminal fluid, a saliva, a tissue (e.g., a cancerous tissue or a lymph node) and a cell culture (e.g., a mammalian cell culture or a bacterial cell culture), samples that contain a nucleic acid such as a viroid, a virus, a bacterium, a fungi, a yeast, a plant and an animal”).



Regarding claim 149, Sagawa, in view of Maples, teaches the method of claim 134, and Sagawa teaches the method does not comprise contacting the non-denatured nucleic acid with a single-stranded DNA binding protein prior to or during step (a) (note Sagawa’s method does not involve the use of a single-stranded DNA binding protein prior to or during step (a)).

Regarding claim 150, Sagawa, in view of Maples, teaches the method of claim 134, and Sagawa teaches amplifying the target nucleic acid sequence is performed at a constant temperature of about 55 degrees Celsius to about 75 degrees Celsius (para [0105] “the reaction temperature is preferably about 20° C. to about 80° C., more preferably about 30° C. to about 75° C., most preferably about 50° C. to about 70° C.”; para [0119] “The method for amplifying a nucleic acid under isothermal conditions of the present invention does not require the use of equipment such as a thermal cycler”).

Regarding claim 151, Sagawa, in view of Maples, teaches the method of claim 150, and Sagawa teaches amplifying the target nucleic acid sequence is performed at a constant temperature of about 65 degrees Celsius (para [0105] “the reaction temperature is preferably about 20° C. to about 80° C., more preferably about 30° C. to about 75° C., most preferably about 50° C. to about 70° C.”; para [0119] “The method for amplifying a nucleic acid under isothermal conditions of the present invention does not require the use of equipment such as a thermal cycler”; see MPEP 2131.03 II).

Regarding claim 152, Sagawa, in view of Maples, teaches the method of claim 134, wherein the first primer, the second primer, or both is about 8 to 16 bases long (para [0259] “The detection method 

Regarding claim 153, Sagawa, in view of Maples, teaches the method of claim 134, but fails to teach specifically the nucleic acid amplification product is about 20 to 40 bases long. However, Sagawa does teach the nucleic acid amplification product is 59 bp (para [0248] “ICAN reactions were carried out under the conditions as described in Example 5 using 106 copies of the positive control for the coa gene as a template and a pair of the primers…As a result, 59-bp, 69-bp, 75-bp, 85-bp, 95-bp, 101-bp, 98-bp, 89-bp, 95-bp, 92-bp, 107-bp, 113-bp and 110-bp amplified fragments of interest were observed upon agarose gel electrophoresis using either RNase H”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the amplification products may be about 20 to 40 bases long, for that Sagawa discloses the production of a amplification product of a length sufficiently close to the range of about 20 to 40 bases long as instantly claimed, see MPEP 2144.05.

Regarding claim 154, Sagawa, in view of Maples teaches the method of claim 134, and Maples teaches the spacer sequence comprises a portion of the target nucleic acid sequence (para [0102] “These spacer bases are nucleotides contained within the target sequence that lie in between the 3′ ends of the forward and reverse templates.”).

Regarding claim 155, Sagawa, in view of Maples teaches the method of claim 154, and Maples teaches the spacer sequence is 1 to 5 bases long (para [0102] “5 spacer bases or less are present in the target sequence. In exemplary embodiments, the number of spacer bases is 2 to 3. In certain embodiments, the number of spacer bases is 1, 2, 3, 4, or 5”).

Regarding claim 156, Sagawa, in view of Maples teaches the method of claim 134, and Maples teaches the method further comprises contacting the nucleic acid amplification product with a signal-generating oligonucleotide capable of hybridizing to the amplification product, wherein the single-generating oligonucleotide comprises a fluorophore, a quencher, or both (para [0117] “A ribonucleotide (RNA) probe, or a chimeric oligonucleotide probe composed of a ribonucleotide and a deoxyribonucleotide, labeled with two or more fluorescent substances positioned at a distance that results in a quenching state can be used in the detection method of the present invention”).

Regarding claim 157, Sagawa, in view of Maples teaches the method of claim 134, and Maples teaches detecting the nucleic acid amplification product comprises detecting a fluorescent signal (para [0117] “A ribonucleotide (RNA) probe, or a chimeric oligonucleotide probe composed of a ribonucleotide and a deoxyribonucleotide, labeled with two or more fluorescent substances positioned at a distance that results in a quenching state can be used in the detection method of the present invention”).

Regarding claim 158, Sagawa, in view of Maples, teaches the method of claim 157, Maples teaches the fluorescent signal is from a molecular beacon (para [0124] “The production or presence of target nucleic acids and nucleic acid sequences may be detected and monitored by Molecular Beacons. 

Regarding claim 159, Sagawa, in view of Maples, teaches the method of claim 134, wherein the method is performed in a single reaction vessel (para [0206] “The template RNA corresponding to 0, 1×105, 1×106 or 1×107 copies was added. Reaction mixtures of final volumes of 50 μl containing the following at final concentrations were prepared: 32 mM HEPES-potassium hydroxide buffer (pH 7.8), 100 mM potassium acetate, 1% DMSO, 0.01% BSA, 4 mM magnesium acetate, 500 μM each of dNTPs, 50 pmol each of primers represented by SEQ ID NOS:15 and 16, 5 U of Afu RNase HII, 4 U of BcaBEST DNA polymerase, 20 U of RNase inhibitor, 2.5 U of AMV RTase XL (Takara Shuzo), 1 μl of the transcript RNA corresponding to the given copy number, and 5 μl of 3000-fold dilution of the stock solution of SYBR Green I (SYBR Green I nucleic acid Gel Stain, BioWhittaker Molecular Applications) with sterile water as an intercalator. 25 μl of each reaction mixture was used for an ICAN reaction at 53° C. ABI PRISM™ 7700 System (Applied Biosystems) was used for the ICAN reactions and detection. The results are shown in FIG. 2B. As shown in FIG. 2B, it was-confirmed that a target nucleic acid could be detected in a real-time manner using the one-step RT-ICAN method.”; note Sagawa teaches the amplification and detection conducted in a single reaction using an one-step RT-ICAN method).

.

Claims 144-145 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa as evidenced by Gelfand in view of Maples as applied to claim 134 above, and further in view of US Pre-Grant Publication No. US 2013/0196327 A1 to Gardner. 
Regarding claim 144, Sagawa, in view of Maples, teaches the method of claim 134, Maples teaches the method of isothermal amplification (para [0014] “Provided herein are methods of amplifying nucleic acid target sequences that rely on nicking and extension reactions and amplify shorter sequences in a quicker timeframe than traditional amplification reactions, such as, for example, strand displacement amplification reactions. Embodiments of the invention include, for example, reactions that use only two templates to prime, one or two nicking enzymes, and a polymerase, under isothermal conditions.”) uses 9° N as the hyperthermophile polymerase (para [0016] “The polymerase may, for example, be selected from the group consisting of Bst (large fragment), 9° N, VentR® (exo-) DNA Polymerase, Therminator, and Therminator II.”).
Gardner teaches a 9° N DNA polymerase from hyperthermophile Thermococcus sp. having 100% sequence identity to SEQ ID NO. 8 (Abstract “Compositions and methods are described to modify Family B DNA polymerases that contain residual exonuclease activity that interferes with sequencing techniques and with detection of single nucleotide polymorphisms.”; para [0005] “In general in a first aspect, a variant of a parent polymerase is described wherein the parent polymerase has at least 90% sequence homology with SEQ ID NO:1 and/or SEQ ID NO:2”; para [0101] “ To test if a third conserved 

Regarding claim 145, Sagawa, in view of Maples, teaches the method of claim 134, Maples teaches the method of isothermal amplification (para [0014] “Provided herein are methods of amplifying nucleic acid target sequences that rely on nicking and extension reactions and amplify shorter sequences in a quicker timeframe than traditional amplification reactions, such as, for example, strand displacement amplification reactions. Embodiments of the invention include, for example, reactions that use only two templates to prime, one or two nicking enzymes, and a polymerase, under isothermal conditions.”) uses 9° N as the hyperthermophile polymerase (para [0016] “The polymerase may, for example, be selected from the group consisting of Bst (large fragment), 9° N, VentR® (exo-) DNA Polymerase, Therminator, and Therminator II.”).
Gardner teaches a 9° N DNA polymerase from hyperthermophile Thermococcus sp. having 100% sequence identity to SEQ ID NO. 8 (Abstract “Compositions and methods are described to modify Family B DNA polymerases that contain residual exonuclease activity that interferes with sequencing techniques and with detection of single nucleotide polymorphisms.”; para [0005] “In general in a first aspect, a variant of a parent polymerase is described wherein the parent polymerase has at least 90% .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 134-160 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 9,617,587 B1 in view of Sagawa. The claims of ‘587 do not claim/disclose specifically: 1) “the first oligonucleotide consists of a first polynucleotide continuously complementary to a sequence in the first strand, and the second oligonucleotide consists of a second polynucleotide continuously complementary to a sequence in the second strand” as claimed in ‘587, respectively, are primers; and 2) the “at least one component providing a hyperthermophile polymerase activity”, as claimed in ‘587, is an enzyme having a hyperthermophile polymerase activity. Sagawa teaches a method for detecting a target nucleic acid sequence in a sample in an isothermal amplification condition (Abstract; para [0105]), the method comprising: amplifying a target nucleic acid sequence with the use of a first primer and a second primer capable of hybridizing to a sequence of a first strand of the target nucleic acid sequence, and to hybridizing to a sequence of the second strand of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637